DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Response to Arguments
 The applicant argues that one skilled in the art would understand “the UV radiation is not sufficient to cure the lower target layer” is supported by 301d a low UV cured bottom layer (fig 4-6) and the specification reciting “a low level of UV radiation intensity”. 
The applicant is incorrect. One of ordinary skill in the art would understand the plain meaning of the figures and text, one would understand that the 301d is exposed to a low level of UV radiation.  This does not imply that the UV radiation is not sufficient to cure the lower target layer, rather it suggests that some curing may have occurred occur.  MPEP 2111.01.  
The applicant is required to rely upon the specification as originally filed
under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. 
  The applicant argues that  “wherein the first heat amount is also above a level that would, if applied for a third duration, damage temperature-sensitive structures in the IC structure: wherein the first duration is less than the third duration: and wherein second heat amount is below the level that would, if applied for the third duration, damage the temperature-sensitive structures in the IC structure” because a general relationship between the temperatures and durations is conveyed by the phrase.
However, 35 U.S.C 112 requires the claims must particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant.
The limitation is unclear because it merely states that the claimed duration is shorter than a unknown duration. This does not inform the public as to what the duration is. Although negative limitations are not inherently ambiguous the boundaries of protection must be definite. The scope of the limitation is undisclosed, unknown and dependent on so many unpredictable factors of composition and processing that it is unknowable.
The applicant argues that Ray does not teach the that the dielectric material is transparent to the predetermined wavelength.
The applicant will note that Ray explicitly recites that the predetermined wavelength penetrates the dielectric material (column 8 line 34). Penetration of electromagnetic radiation through a material is also known as transparency. Also note Ray teaches as a specific examples of materials: specific example, the organosilane precursor may include, but not be limited to, diethoxymethylsilane (DEMS, having a chemical formula of C.sub.5H.sub.14O.sub.2Si), dimethoxymethylsilane, di-isopropoxymethylsilane, dimethyldi-isopropoxysilane, dimethyoxymethylvinylsilane, tetraethoxysilane, 1,2-dimethyl-1-acetoxy-2-ethoxydisilane, vinyltriethoxysilane (VTEOS) and combinations thereof. In another example, dielectric material 118 may include or be fabricated of an organosiloxane precursor such as, for example, tetramethylcyclotetrasiloxane, octamethylcyclotetrasiloxane, pentamethylcyclopentasiloxane, hexamethylcyclotrisiloxane, dimethyldisiloxane, and Martin v. Johnson, 454 F.2d 746, 751, 172 USPQ 391, 395 (CCPA 1972) (stating "the description need not be in ipsis verbis [i.e., "in the same words"] to be sufficient").
The applicant argues that Ray does not recognize that irradiation will cause a temperature increase in the irradiated metal.
The applicant merely recognizing thermodynamic properties of matter does not confer patentability. Metal absorbs electromagnetic energy causing a temperature increase, this results from the conservation of energy and heat flowing from high energy density regions (the hot laser) to low energy density regions (the laser absorbing metal), and then from the heated metal to the surrounding dielectric.
 The applicant argues that Ray does not teach that the duration of exposure is less than a duration that would damage a temperature sensitive component.  
The examiner noted that the duration will necessarily be shorter than an unknown longer duration. Further, as noted earlier the ambiguous limitation necessitated that the examiner assume the unknown components are impervious to temperature damage and that the unknown third duration that is required to damage unknown components is longer than what is applied. The applicant merely recognizing that there are durations longer than the duration of processing does not confer patentability.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451.  The examiner can normally be reached on Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.J.G/Examiner, Art Unit 2817                                                                                                                                                                                                        
/BRADLEY SMITH/Primary Examiner, Art Unit 2817